Hemphill, Ch. J.
To answer the first objection, it is only necessary to refer to the admitted principle that- no action can be instituted on a claim against the government at the instance of an individual, either directly or indirectly, by way of set-off, unless by the sanction of express law to that effect, and that no such authority has been given by the statutes of this State. (2 Tex. R., 594, 616.)
The second ground is equally unsubstantial. The law declares that on all written contracts ascertaining the sum due, legal interest, no specific rate being expressed, shall be taken anil allowed. This is a written contract acknowledging indebtedness and implying promise of payment. As-between individuals it would bear interest, and there is no legal principle which'would divest it of this incident when between the government and an individual. The judgment is affirmed with damages.
Affirmed with damages.